EXHIBIT 10.1

 

LOGO [g441368g71x23.jpg]

November 9, 2012

Peter J. Boni

10 Ile Dhuyere

Devon, PA 19333

Dear Peter:

You recently informed the Company’s Board of Directors (“Board”) that you wished
to retire from your positions as the President and Chief Executive Officer of
Safeguard Scientifics, Inc. (the “Company”) effective as of November 1, 2012
(the “Transition Date”). As we have discussed, the Board is grateful for your
service to the Company and for your willingness to provide transitional guidance
to the Company and its successor Chief Executive Officer (“CEO”). Accordingly,
this letter (this “Agreement”) will set forth our mutual understanding as to the
rights and obligations of you and the Company in connection with your retirement
from those positions and your continued employment as described below. We trust
that these arrangements will provide for a smooth transition of responsibilities
to the new CEO and for the Company’s continued access to your knowledge of our
business. References may be made herein to that certain Amended and Restated
Employment Agreement made and entered into on December 5, 2008, by and between
you and the Company, as such agreement has been since amended or supplemented
(the “Employment Agreement”). Capitalized terms utilized but not defined herein
shall be deemed to be utilized as defined in the Employment Agreement.

In consideration of the mutual promises and agreements set forth below, you and
the Company agree as follows:

1. RETIREMENT AS PRESIDENT AND CHIEF EXECUTIVE OFFICER. Effective as the
Transition Date, you retired as the Company’s President and Chief Executive
Officer. You also agreed to assume the position of CEO Emeritus and special
advisor to the Company as of the Transition Date; to remain in the position of
CEO Emeritus through the Company’s 2013 Annual Meeting (scheduled for May 23,
2013); and, to remain in the position of special advisor to the Company through
December 31, 2013 (the “Retirement Date”). You agree to execute such documents
and take such actions as may be necessary or desirable to further effectuate the
foregoing. During the period in which you serve as CEO Emeritus and special
advisor, you agree to spend sufficient time on Company matters so as to
facilitate an orderly transition of responsibilities to the new CEO. You will be
provided with office space and administrative support during the period in which
you serve as CEO Emeritus or special advisor. As special advisor and CEO
Emeritus, you shall be considered to be a non-executive employee of the Company.
Your specific duties and responsibilities as CEO Emeritus and as a special
advisor to the Company shall be as defined by the Company’s Board and the CEO.
Such responsibilities shall include, but shall not be limited to, acting on the
Company’s behalf as a director of certain of the Company’s partner companies. In
addition, you shall also be required to cooperate as requested by the Company in
connection with any litigation proceedings that may exist from time to time
regarding the Company.



--------------------------------------------------------------------------------

2. RETIREMENT FROM THE BOARD OF DIRECTORS. You shall continue to serve as a
member of the Board from the Transition Date through the 2013 Annual Meeting
(scheduled for May 23, 2013), upon which date your retirement from the Board
(but not from employment with the Company) shall become effective. You agree to
execute such documents and take such actions as may be necessary or desirable to
further effectuate the foregoing. During the period in which you serve as a
Board member, you shall not be entitled to any meeting or other fees or
compensation related to such role.

3. ADVISORY SERVICES. During the period from the Transition Date through the
Retirement Date, you shall serve in the role of special advisor to the Company.
During such period, you agree to spend sufficient time on Company matters so as
to facilitate an orderly transition of responsibilities to the new CEO and to
respond to the reasonable requests for assistance and support as may be made by
the Board and the CEO from time to time. Your specific duties and
responsibilities as a special advisor to the Company shall be as defined by the
Company’s Board and the CEO. Such responsibilities shall include, but shall not
be limited to, acting on the Company’s behalf as a director of certain of the
Company’s partner companies. In addition, you shall also be required to
cooperate as requested by the Company in connection with any litigation
proceedings that may exist from time to time regarding the Company. In your
capacity as special advisor, you shall be considered a non-executive employee of
the Company and shall be fully eligible to participate in Company benefit plans
in accordance with their terms.

4. COMPENSATION. In exchange for your service obligations described above, you
will receive the following compensation and benefit treatment:

4.1 Payments

(a) Base Salary. Provided you remain in satisfactory service to the Company
through the Retirement Date, you shall continue to receive your annual base
salary at its current rate as of the date of this letter, payable in accordance
with our normal payroll practices.

(b) Management Incentive Plan. You shall be eligible to receive a cash bonus
under the Company’s Management Incentive Plan, as amended (“MIP”), in respect of
the Company’s 2012 fiscal year, which bonus payment shall be contingent on the
attainment of the applicable MIP performance metrics for fiscal 2012. Any such
payment shall be determined and paid in accordance with the Company’s generally
applicable practices with respect to bonuses under the MIP generally. You will
not be eligible for a MIP award or payment with respect to the Company’s 2013
fiscal year.

4.2 Equity Awards.

(a) Vested Options. Each option to purchase Company common stock (or portion of
such an option) which you hold and which is outstanding, vested and exercisable
as of the Transition Date (collectively, the “Vested Options”) shall,
notwithstanding the terms and conditions applicable to such grants, remain
outstanding and exercisable until the earlier of its stated expiration date or
the one year anniversary of your last date of service to the Company hereunder
(“Anniversary Date”) (subject to its earlier exercise and your compliance with
your obligations under Section 5 hereof), notwithstanding your pending
separation from service. Except as modified by this Agreement, such Vested
Options shall continue to be governed by the terms of the applicable agreements,
terms and conditions and plans (including provisions permitting adjustment of
options in the event of certain corporate events). Each Vested Option is listed
on Exhibit A hereto.

 

2



--------------------------------------------------------------------------------

(b) Unvested Time-Vested Options. Each time-vested option to purchase Company
common stock (or portion of such an option) which you hold and which is
outstanding as of the Transition Date, but not vested and exercisable as of such
date (collectively, the “Time-Vested Options”), shall, notwithstanding the terms
and conditions applicable to such grants, (i) become fully vested on the
Retirement Date; and (ii) not terminate upon the Retirement Date, but instead
remain outstanding and exercisable until the earlier of its stated expiration
date or the Anniversary Date (subject to its earlier exercise and your
compliance with your obligations under Section 5 hereof) notwithstanding your
retirement. Except as modified by this Agreement, such Unvested Options shall
continue to be governed by the terms of the applicable agreements, terms and
conditions and plans (including provisions permitting adjustment of options in
the event of certain corporate events). Each Time-Vested Option is listed on
Exhibit A hereto.

(c) Market- or Performance-Based Options. Each Market- or Performance-Based
Option (as so defined in the relevant option grant documents) which you hold as
of the Transition Date shall, notwithstanding the terms and conditions initially
applicable to such grants, remain outstanding and eligible to vest, based on
attainment of the applicable metrics, through your last date of service to the
Company hereunder. As to any such options which vest prior to such date, such
options shall remain outstanding and exercisable until the earlier of their
stated expiration date or the Anniversary Date. Except as modified by this
Agreement, each such Option shall continue to be governed by the terms of the
applicable agreements, terms and conditions and plans (including provisions
permitting adjustment of awards in the event of certain corporate events). Each
such Market- or Performance-Based Option held by you is listed on Exhibit A
hereto.

(d) Restricted Stock and Deferred Compensation. Except as modified by this
Agreement, all rights you may have to restricted stock of the Company,
restricted stock units payable in Company stock, or deferred compensation under
any plans or arrangements of the Company shall be determined under the
provisions of such plans and arrangements. Your service through your last date
of service to the Company hereunder shall be credited toward the vesting of any
such time-vested awards.

4.3 Employee Welfare and 401(k) Benefits. Following the Transition Date through
the Retirement Date (or your earlier termination of employment with the
Company), the Company shall provide to you all employee benefits due to you
under the terms of the Company’s welfare benefit plans in which you participate
in accordance with the terms of such plans. You shall also be entitled to
continue to participate in the Company’s Retirement Plan (the “401(k) Plan”) in
accordance with the terms of the 401(k) Plan. Upon the termination of your
service to the Company hereunder, and to the extent required by law, you will be
offered the opportunity to receive continuation coverage for yourself and your
eligible dependents under the Company’s medical plan pursuant to the provisions
of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”).

 

3



--------------------------------------------------------------------------------

4.4 Business Expense Reimbursement. Subject to the approval of the CEO of the
expense items, the Company shall reimburse you for all reasonable travel,
entertainment or other expenses incurred by you in connection with your service
under this Agreement, in accordance with the Company’s expense reimbursement
policy.

4.5 Severance. If you fully perform your obligations under this Agreement
through the Retirement Date, and provided that you execute and do not revoke the
Release contained in the Agreement and also a form of release satisfactory to
the Company to be provided to you at or about the Retirement Date, in each case,
within the time periods allotted therein, you will be entitled to a cash payment
equal in amount to the sum of (i) five months’ of your base salary as of the
Transition Date; plus (ii) 100% of your target bonus amount as of the Transition
Date (the sum of (i) and (ii), the “Severance Amount”), with such amount payable
in a single sum in accordance with the Company’s applicable payroll practices,
with the full payment to occur not later than January 31, 2014. Notwithstanding
anything to the contrary in this Agreement or any other agreement with the
Company to which you are a party, you hereby acknowledge that, in connection
with your retirement and ceasing to be an employee of the Company, you shall not
be entitled to receive from the Company or an affiliate (i) any severance pay or
benefits other than as described in this Section 4.5; or (ii) any retiree
termination welfare benefits (other than health care continuation coverage that
you may be entitled to elect pursuant to Section 4980B of the Code), in each
case including, but not limited to any severance pay or benefits pursuant to the
Employment Agreement.

4.6 Change of Control. Notwithstanding any contrary provisions in the Agreement,
in the event of a Change of Control (as defined in Section 2.3 of the Employment
Agreement) prior to the date on which you separate from service of the Company,
then (i) all unvested options (Market- or Performance-Based) will become fully
vested; (ii) all such options shall remain exercisable for at least ninety
(90) days following the Change of Control unless cashed out in the relevant
transaction; and (iii) to the extent not inconsistent with the provisions of
section 409A of the Code, the Severance Amount provided in Section 4.5 shall be
paid in a single sum not later than 30 days following the date of the closing of
the relevant transaction. If the provision of severance, acceleration of
benefits or any other amount or benefit under this Agreement or otherwise
results in adverse tax consequences to the Company or the Executive under
Section 280G or 4999 of the Code, the provisions of Section 3.7 of the
Employment Agreement shall become applicable.

4.7 Effect of For Cause Termination. In the event that your employment with the
Company hereunder is terminated for Cause (as defined in Section 2.2 of the
Employment Agreement), you will not be entitled to any of the benefits and
enhancements described in this Article IV.

 

4



--------------------------------------------------------------------------------

4.8 Effect of Death or Disability. In the event of your death or Disability (as
defined in Section 2.6 of the Employment Agreement) prior to your Retirement
Date but at a time in which you are otherwise in satisfactory service to the
Company pursuant to this Agreement, (a) all unvested Time-Vested Options shall
vest; and (b) an amount equal to (i) the Severance Amount plus (ii) monthly base
salary that would have been payable to you for the period commencing as of the
date of your separation from service due to death or disability to the
Retirement Date shall be paid as a lump sum to you or to your estate within
thirty (30) days of receipt by the Company of satisfactory evidence of the
occurrence of the relevant event.

5. RESTRICTIVE COVENANTS. Payments to you under Section 4 and your ability to
exercise stock options described in Sections 4.2(a), 4.2(b) and 4.2(c) shall be
conditioned on your continued compliance with the provisions of this Section 5.
In the event of any violation by you of these provisions, (1) no further
payments shall be made under Section 4; (2) the stock options described in
Sections 4.2(a), 4.2(b) and 4.2(c) shall immediately terminate; and (3) the
Company shall have the right to recoup any amounts improperly obtained by you
under this Agreement (e.g., severance paid to you or stock option gains).

5.1 Non-Competition Provision and Related Obligations. You shall continue to be
subject to the requirements of Article IV of the Employment Agreement, including
any defined terms used in such Article that are defined elsewhere in the
Employment Agreement,

5.2 Non-Disparagement. You agree that, from and after the Transition Date, you
will not directly or indirectly (either through your own efforts or through the
efforts of any third person) make or publish, or cause to be made, any
statement, observation or opinion, whether oral or written, that (a) criticizes,
disparages, defames, or otherwise impugns the character, integrity or reputation
of any of the Releasees (as defined in Section 6 hereof) or the Company’s
products or services; or (b) accuses or implies that the Company or any of the
Releasees engaged in any wrongful, unlawful or improper conduct, whether
relating to your employment with the Company (or the termination thereof), the
business or operations of the Company, or otherwise. The Company agrees that it
shall instruct each member of its senior executive team and each member of the
Board not to, directly or indirectly (either through such person’s own efforts
or through the efforts of any third person) make or publish, or cause to be
made, any statement, observation or opinion, whether oral or written, to a third
party that (a) criticizes, disparages, defames, or otherwise impugns your
character, integrity or reputation or (b) accuses or implies that you engaged in
any wrongful, unlawful or improper conduct, whether relating to your employment
with the Company (or the termination thereof), or otherwise. The above shall not
preclude either party from providing truthful testimony in response to legal
subpoena or as required by law, provided that the Company is given notice of
such subpoena and that you reasonably cooperate with the Company in any action
you or the Company may bring to limit or restrict the scope of the disclosure.

 

5



--------------------------------------------------------------------------------

5.3 Enforcement. You acknowledge and agree that (i) the business in which the
Company and its affiliates are engaged is intensely competitive, (ii) you have
had access to and developed Confidential Information, (iii) you have had access
to and developed trade secret information, (iv) you have had access to and
developed client, customer, vendor, employee and other important relationships
while employed by the Company, (v) you have, by virtue of your positions with
the Company and the business community, a special and unique set of skills and
talents, and (vi) the covenants set forth in this Section 5 are reasonable and
necessary for the protection and continuity of the business and good will of the
Company and its affiliates, and that, due to the proprietary nature of the
business of the Company and its affiliates, the restrictions set forth in this
Agreement are reasonable as to duration and scope. You further acknowledge and
agree that irreparable injury will result to the Company if you breach such
covenants, and that in the event of your actual or threatened breach of any of
these covenants, the Company will have no adequate remedy at law. You
accordingly agree that (A) in the event of any actual or threatened breach or
non-performance by you of any of the covenants set forth in this Section 5, the
Company shall be entitled to injunctive and other equitable relief, as set forth
in Section 4.4 of the Employment Agreement. Nothing contained herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach.

6. RELEASE. You hereby acknowledge that the Company’s obligations under
Section 4 hereof are in addition to any payments or benefits to which you are
entitled under law, contract or otherwise and are contingent upon your timely
execution of, and failure to revoke this Agreement, including the release of
claims set forth in this Section 6 (the “Release”) and any further release
presented to you at the time of your termination of employment. In the event
that you do not timely execute the Agreement, or if you timely revoke the
Agreement as described below (or fail to sign the subsequent release or revoke
the subsequent release), the Company shall have no obligations to you under
Section 4 hereof. For purposes of this Section 6, “Releasees” include the
Company and its affiliated companies (including entities that constitute
portfolio investments of the Company or its subsidiaries); and their officers,
directors, shareholders, employees, agents, representatives, plans, trusts,
administrators, fiduciaries, insurance companies, successors, and assigns.

6.1 You, on behalf of yourself and your personal and legal representatives,
heirs, executors, successors and assigns, hereby acknowledge full and complete
satisfaction of, and fully and forever waive, release, and discharge Releasees
from any and all claims, causes of action, demands, liabilities, damages,
obligations, and debts (collectively referenced as “Claims”), of every kind and
nature, whether known or unknown, suspected or unsuspected, that you hold as of
the date you sign this Agreement, or at any time previously held against any
Releasee, arising out of any matter whatsoever (with the exception of breach of
this Agreement). This release specifically includes, but is not limited to, any
and all Claims:

(a) Arising out of or in any way related to your employment with or separation
from the Company, or any contract or agreement between you and the Company;

(b) Arising under or based on the Equal Pay Act of 1963 (EPA); Title VII of the
Civil Rights Act of 1964, as amended (Title VII); Section 1981 of the Civil
Rights Act of 1866 (42 U.S.C. §1981); the Civil Rights Act of 1991 (42 U.S.C.
§1981a); the Americans with Disabilities Act of 1990, as amended (ADA); the
Family and Medical Leave Act of 1993, as amended (FMLA); the Genetic Information
Nondiscrimination Act of 2008 (GINA); the National Labor Relations Act (NLRA);
the Worker Adjustment and Retraining Notification Act of 1988 (WARN); the
Uniform Services Employment and Reemployment Rights Act (USERRA); the
Rehabilitation Act of 1973; the Occupational Safety and Health Act (OSHA); the
Employee Retirement Income Security Act of 1974 (ERISA) (except claims for
vested benefits, if any, to which you are legally entitled); the False Claims
Act; Title VIII of the Corporate and Criminal Fraud and Accountability Act, as
amended (18 U.S.C. §1514A) (Sarbanes-Oxley Act); the federal Whistleblower
Protection Act and any state whistleblower protection statute(s); and the
Pennsylvania Human Relations Act, 43 PA. C.S.A. §§ 951 et seq., as amended, or
comparable statute(s) of any state;

 

6



--------------------------------------------------------------------------------

(c) Arising under or based on any other federal, state, county or local law,
statute, ordinance, decision, order, policy or regulation prohibiting employment
discrimination; providing for the payment of wages or benefits (including
overtime and workers’ compensation); or otherwise creating rights or claims for
employees, including, but not limited to, any and all claims alleging breach of
public policy; the implied obligation of good faith and fair dealing; or any
express, implied, oral or written contract, handbook, manual, policy statement
or employment practice, including, but not limited to, the Employment Agreement;
or alleging misrepresentation; defamation; libel; slander; interference with
contractual relations; intentional or negligent infliction of emotional
distress; invasion of privacy; assault; battery; fraud; negligence; harassment;
retaliation; or wrongful discharge; and

(d) Arising under or based on the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended by the Older Workers Benefit Protection Act (“OWBPA”), and
alleging a violation thereof by any Releasee, at any time prior to the date you
sign this Agreement.

6.2 You agree that, except as set forth in this Agreement, you are not entitled
to any payment or benefits from any of the Releasees, including, but not limited
to, any payments or benefits under any plan, program or agreement with any
Releasee, including, but not limited to, the Employment Agreement.

6.3 Nothing contained in this Release shall (i) release any claim that cannot be
waived under applicable law, (ii) release your rights to any benefits under any
employee welfare benefit plan of the Company, the 401(k) Plan or with respect to
the right to elect health care continuation under COBRA, (iii) release any
entitlement to or with respect to indemnification which you may have pursuant to
the Company’s bylaws, any policy of insurance maintained by the Company or
otherwise under law, or (iv) be construed to release your rights under this
Agreement or be construed to prohibit or restrict you in any manner from
bringing appropriate proceedings to enforce this Agreement. You acknowledge that
your execution of this Agreement terminates any claims you previously held to
any and all compensation and employee benefits, other than those specifically
identified in this Agreement.

6.4 By signing this Agreement, you represent that you have not commenced or
joined in any claim, charge, action or proceeding whatsoever against any of the
Releasees arising out of or relating to any of the matters set forth in this
paragraph 6. You further represent that you will not be entitled to any personal
recovery in any action or proceeding that may be commenced on your behalf
arising out of the matters released hereby.

 

7



--------------------------------------------------------------------------------

7. GENERAL PROVISIONS.

7.1 Severability. It is the desire and intent of the parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible. In the
event that any one or more of the provisions of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remainder of this Agreement shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
Moreover, if any one or more of the provisions contained in this Agreement is
held to be excessively broad as to duration, scope, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.

7.2 No Admission. By entering into this Agreement, the parties do not admit to,
and expressly deny, any wrongdoing.

7.3 Return of Property. You agree to return to the Company, on or prior to
December 31, 2013, all files, records, documents, reports, computers and other
property of the Company in your possession or control, including, but not
limited to, any documents or other materials containing Confidential
Information, and you further agree that you will not keep, transfer or use any
copies or excerpts of the foregoing items. You may retain (i) the PDA, and the
mobile phone number associated with the PDA, provided to you by the Company, and
(ii) the laptop provided to you by the Company; provided that prior to
December 31, 2013, you permit the Company access to the PDA and laptop in order
to remove Company confidential information therefrom.

7.4 Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national or international courier
service (including Federal Express), and addressed to you at your last known
address on the books of the Company or, in the case of the Company, at the
Company’s principal place of business, attention of the General Counsel of the
Company, or to such other address as either party may specify by notice to the
other actually received.

7.5 Successors and Assigns. This Agreement is personal to you and, without the
prior written consent of the Company, shall not be assignable by you otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by your legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

7.6 Governing Law; Arbitration; Related Provisions. This Agreement shall be
governed by Sections 5.6, 5.7, 5.8 and 5.9 of the Employment Agreement.

 

8



--------------------------------------------------------------------------------

7.7 Code Section 409A Compliance. The Company and you each hereby affirm that it
is their mutual view that the provision of payments and benefits described or
referenced herein are exempt from or in compliance with the requirements of
Section 409A of the Code and the Treasury regulations relating thereto (“Section
409A”) and that each party’s tax reporting shall be completed in a manner
consistent with such view. The Company and you each agree that upon the
termination of your employment under this Agreement, you will experience a
“separation from service” for purposes of Section 409A. Any payments that
qualify for the “short-term deferral” exception or another exception under
Section 409A shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation. In no event may you, directly or indirectly,
designate the calendar year of a payment and, and if a payment that is subject
to execution of a release could be made in more than one taxable year, payment
shall be made in the later taxable year. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to this
Agreement during the six-month period immediately following the date of your
separation from service shall instead be paid on the first business day after
the date that is six months following such date (or death, if earlier).
Notwithstanding anything to the contrary in this Agreement, all reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (x) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year; (y) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (z) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.
Neither the Company nor its affiliates shall be liable in any manner for any
federal, state or local income or excise taxes (including but not limited to any
taxes under Sections 409A of the Code), or penalties or interest with respect
thereto, as a result of the payment of any compensation or benefits hereunder or
the inclusion of any such compensation or benefits or the value thereof in your
income. You acknowledge and agree that the Company shall not be responsible for
any additional taxes or penalties resulting from the application of
Section 409A.

7.8 Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all amounts that
are required or authorized to be withheld, including, but not limited to,
federal, state, local and foreign taxes to be withheld by applicable laws or
regulations.

7.9 Preparation of Agreement. This Agreement will be interpreted in accordance
with the plain meaning of its terms and not strictly for or against any of the
parties hereto. Regardless of which party initially drafted this Agreement, it
will not be construed against any one party, and will be construed and enforced
as a mutually-prepared document.

7.10 Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company with respect to the subjects addressed herein, and together
with the plans and award agreements for the awards described in Section 4,
supersede all prior agreements, understandings and representations, written or
oral, with respect to those subjects, including, but not limited to the,
Employment Agreement. In the event of any conflict between this Agreement and
the terms of any plans or award agreements, the terms of this Agreement shall
control. Without limiting the generality of the foregoing, you acknowledge that,
except to the extent specifically incorporated into this Agreement, the
Employment Agreement shall be terminated upon the effectiveness of this
Agreement.

 

9



--------------------------------------------------------------------------------

7.11 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and which together shall be deemed to be one and
the same instrument.

8. CONSULTATION WITH ATTORNEY; VOLUNTARY AGREEMENT. You understand and agree
that you have the right and have been given the opportunity to review this
Agreement and, specifically, the Release set forth in Section 6 above, with an
attorney of your choice. You also understand and agree that you are under no
obligation to consent to the Release. You acknowledge that you have read this
Agreement and the Release and understand their terms and that you enter into
this Agreement freely, voluntarily, and without coercion. You acknowledge that
you have been given at least twenty-one (21) days during which to review and
consider the provisions of this Agreement and, specifically, the Release set
forth in Section 6 above, although you may sign and return it sooner if you so
desire. You further acknowledge that you have been advised by the Company that
you have the right to revoke this Agreement for a period of seven (7) days after
signing it (the “Revocation Period”). You acknowledge and agree that, if you
wish to revoke this Agreement, you must do so in a writing, signed by you and
received by the Company no later than 5:00 p.m. Eastern Time on the seventh
(7th) day of the Revocation Period. If no such revocation occurs, the General
Release and this Agreement shall become effective on the eighth (8th) day
following your execution of this Agreement. You further acknowledge and agree
that, in the event that you revoke this Agreement, it shall have no force or
effect.

SIGNATURE PAGE FOLLOWS

 

10



--------------------------------------------------------------------------------

To indicate your understanding and acceptance of the terms set forth in this
Agreement, please sign and date this Agreement in the space provided below and
return it to me.

Sincerely,

 

SAFEGUARD SCIENTIFICS, INC.     By:  

/s/ Julie Dobson

    November 12, 2012 Name:  

Julie Dobson, Chairman,

Compensation Committee

    Date ACCEPTED AND AGREED     Peter J. Boni    

/s/ Peter J. Boni

    November 12, 2012       Date

 

11



--------------------------------------------------------------------------------

EXHIBIT A

 

Personnel Grant Status

 

AS OF 11/1/2012

 

Peter Boni

10 lle Dhuyere

Devon, PA United States 19333-1075

 

Safeguard Scientifics, Inc.

ID: 23-1609753

435 Devon Park Drive, Building 800

Wayne, PA 19087-1945

 

File: Optstmt

Date: 10/25/2012

Time: 3:41:23 PM

A W A R D S

 

Number

   Grant Date      Plan      Type      Granted      Price      Released     
Vested      Cancelled      Unvested      Deferred      Next Deferral
Release Date  

002722

     2/9/2009         1999         RSA         65,857       $ 0.0000        
65,857         65,857         0         0         0      

002854

     10/30/2009         2004         PSU         31,250       $ 0.0000         0
        0         0         31,250         

002898

     3/2/2010         2004         RSA         13,431       $ 0.0000        
13,431         13,431         0         0         

003010

     11/5/2010         2004         RSA         5,120       $ 0.0000        
2,453         2,453         0         2,667         

003025

     11/5/2010         2004         PSU         15,360       $ 0.0000         0
        0         0         15,360         0      

003179

     9/30/2011         2004         RSA         5,345       $ 0.0000        
1,337         1,448         0         3,897         

003196

     9/30/2011         2004         PSU         16,034       $ 0.0000         0
        0         0         16,034         0      

003328

     10/2/2012         2004         RSA         5,109       $ 0.0000         0
        0         0         5,109         

003329

     10/2/2012         2004         PSU         15,325       $ 0.0000         0
        0         0         15,325         0                  

 

 

       

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                   172,831            83,078            0            0       S T
O C K   O P T I O N S                        

Number

   Grant Date      Plan      Type      Granted      Price      Exercised     
Vested      Cancelled      Unvested      Outstanding      Exercisable  

002361

     8/16/2005         Boni         NQ         166,666       $ 7.6500         0
        166,666         0         0         166,666         166,666   

002362

     8/16/2005         Boni         NQ         500,000       $ 7.6500         0
        167,310         0         332,690         500,000         167,310   

002643

     9/30/2008         1999         ISO         47,870       $ 7.4100         0
        47,870         0         0         47,870         47.870   

002644

     9/30/2008         1999         NQ         2,129       $ 7.4100         0   
     2,129         0         0         2,129         2,129   

002654

     9/30/2008         2004         NQ         150,000       $ 7.4100         0
        30,377         0         119,623         150,000         30,377   

002842

     10/30/2009         2004         ISO         7,862       $ 9.8250         0
        4,089         0         3,773         7,862         4,089   

002843

     10/30/2009         2004         NQ         7,763       $ 9.8250         0
        7,630         0         133         7,763         7,630   

002849

     10/30/2009         2004         NQ         46,875       $ 9.8250         0
        0         0         46,875         46,875         0   

002988

     11/5/2010         2004         ISO         4,907       $ 15.1050         0
        0         0         4,907         4,907         0   

002989

     11/5/2010         2004         NQ         5,333       $ 15.1050         0
        4,906         0         427         5,333         4,906   

002995

     11/5/2010         2004         NQ         30,715       $ 15.1050         0
        0         0         30,175         30,174         0   

003128

     9/30/2011         2004         ISO         6,624       $ 15.0700         0
        0         0         6,624         6,624         0   

003129

     9/30/2011         2004         NQ         4,066       $ 15.0700         0
        2,673         0         1,393         4,066         2,673   

003162

     9/30/2011         2004         NQ         32,069       $ 15.0700         0
        0         0         32,069         32,069         0   

003285

     10/2/2012         2004         ISO         6,254       $ 15.4350         0
        0         0         6,254         6,254         0   

003286

     10/2/2012         2004         NQ         3,963       $ 15.4350         0
        0         0         3,963         3,963         0   

003313

     10/2/2012         2004         NQ         30,652       $ 15.4350         0
        0         0         30,652         30,652         0               

 

 

       

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

                1,053,748               433,650         0         620,098      
  1,053,748         433,650   

 

1



--------------------------------------------------------------------------------

Safeguard Scientifics, Inc.

Equity as of November 1, 2012

PETER J. BONI

Awards subject to market-based vesting criteria

Awards subject to performance-based vesting criteria

Awards not highlighted are subject to time-based vesting

 

Name

  Grant
Date     Expiration
Date     Plan/Type     Shares     Price     Shares
Exercised/
Released     Vested
Shares at
11/1/2012     Market-
based
Grants -
Stock
Price
Through
Which
Vesting
Has
Occurred     %
Vested     Future
Vesting
Schedule     Unvested
Shares at
11/1/12
11/1/2012  

Boni, Peter J.

    8/16/2005        8/16/2013        Boni/NQ        500,000      $ 7.6500     
  0        167,310      $ 19.9620        33.46 %      Footnote(1)        332,690
       8/16/2005        8/16/2013        Boni/NQ        166,666      $ 7.6500   
    0        166,666              0        9/30/2008        9/30/2016       
1999/ISO        47,870      $ 7.4100        0        47,870              0     
  9/30/2008        9/30/2016        1999/NQ        2,129      $ 7.4100        0
       2,129              0        9/30/2008        9/30/2016        2004/NQ   
    150,000      $ 7.4100        0        30,377          20.25 %     
2008 CoC model        119,623        10/30/2009        10/30/2017       
2004/ISO        7,862      $ 9.8250        0        4,089              3,773   
    10/30/2009        10/30/2017        2004/NQ        7,763      $ 9.8250     
  0        7,630              133        10/30/2009        10/30/2019       
2004/NQ        46,875      $ 9.8250        0        0          0.00 %      2009
CoC model        46,875        10/30/2009        10/30/2019        2004/PSU     
  31,250      $ 0.0000        0        0          0.00 %      2009 CoC model   
    31,250        11/5/2010        11/5/2018        2004/ISO        4,907      $
15.1050        0        0              4,907        11/5/2010        11/5/2018
       2004/NQ        5,333      $ 15.1050        0        4,906             
427        11/5/2010          2004/RSA        5,120      $ 0.0000        2,453
       0              2,667        11/5/2010        11/5/2020        2004/NQ   
    30,715      $ 15.1050        0        0          0.00 %      2010 CoC model
       30,715        11/5/2010        11/5/2020        2004/PSU        15,360   
  $ 0.0000        0        0          0.00 %      2010 CoC model        15,360
       9/30/2011        9/30/2019        2004/ISO        6,624      $ 15.0700   
    0        0              6,624        9/30/2011        9/30/2019       
2004/NQ        4,066      $ 15.0700        0        2,673              1,393   
    9/30/2011          2004/RSA        5,345      $ 0.0000        1,448        0
             3,897        9/30/2011        9/30/2021        2004/NQ       
32,069      $ 15.0700        0        0          0.00 %      2011 CoC model     
  32,069        9/30/2011        9/30/2021        2004/PSU        16,034      $
0.0000        0        0          0.00 %      2011 CoC model        16,034     
  10/2/2012          2004/RSA        5,109      $ 0.0000        0        0     
        5,109        10/2/2012        10/2/2020        2004/ISO        6,254   
  $ 15.4350        0        0              6,254        10/2/2012       
10/2/2020        2004/NQ        3,963      $ 15.4350        0        0         
    3,963   

`

    10/2/2012        10/2/2022        2004/PSU        15,325      $ 0.0000     
  0        0          0.00 %      2012 CoC model        15,325        10/2/2012
       10/2/2022        2004/NQ        30,652      $ 15.4350        0        0
         0.00 %      2012 CoC model        30,652   

 

2



--------------------------------------------------------------------------------

FOOTNOTES

Market-based vesting is measured on each 6-month anniversary of the grant date
based on highest average price during 20 consecutive trading days

 

(1) Market-based vesting:

 

10%

   $ 12.2154       fully vested

20%

   $ 18.9288       fully vested

30%

   $ 27.8796      
11.54% of this tranche is vested; addtl. vesting occurs between $19.962 and $27.8796

40%

   $ 39.0684       vesting occurs between $27.8796 and $39.0684

 

3